ora

ent1. Filed 12/09/19 Page 1 of 1

 

 

 

. Cc 4:20-cr-00049-JGZ-BGM_D
ase eT CRIMINAT. COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
V.
Jose Luis Guzman, Jr.; DOB: 1999; United States MAGISTRATE'S CASE NO.
Joey Shane Bennett; DOB: 1999; United States
Casimiro Rivera; DOB: 2000; United States 19 - 0 3 6 B3MJ

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) Gi, 1324(a)(1)(A)(v)CD and 1324(a)(1)(B)G)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about December 6, 2019, in the District of Arizona, Jose Luis Guzman, Jr., Joey Shane Bennett, and Casimiro
Rivera, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate,
and agree with each other and other persons, known and unknown, to transport certain illegal aliens, namely Sergio
Arellano-Velazquez, Emesto Ibarra-Macias, and Agustin Reyes-Flores, and did so for the purpose of private financial
gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A); 1324(a)(1)(A)(v)() and 1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about December 6, 2019, in the District of Arizona, a vehicle entered the primary inspection lane at the State
Route 85 checkpoint, with three individuals inside. The driver, later identified as Jose Luis Guzman, Jr., was referred
to secondary, where BPA opened the trunk and discovered three illegal aliens inside, namely Sergio Arellano-
Velazquez, Ernesto Ibarra-Macias, and Agustin Reyes-Flores. All three were determined to be citizens of Mexico, in
the country illegally. The other two passengers in the vehicle were identified as Casimiro Rivera and Joey Shane
Bennett. Upon further search of the vehicle, BPAs found a loaded pistol in the jacket that Casimiro Rivera was
previously wearing.

In a post-Miranda interview, Joey Shane Bennett admitted he was hired to pick up the illegal aliens, and would be
paid $1,000. He asked Guzman to drive for him, and said he would split the money with him. Bennett stated they
picked up Rivera on their way. They drove to a pickup location, where three men got into the vehicle. Bennett stated
he later pulled over and had the three aliens get into the trunk, when he received instructions over the phone from his
“boss.”

In a post-Miranda interview, Rivera stated Bennett picked him up and told him they were going to smuggle the illegal
aliens, and that they would split the money they would be receiving.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Sergio Arellano-Velazquez, Ernesto Ibarra-~
Macias, and Agustin Reyes-Flores

 

 

 

Detention Requested SIGNA COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.
AUTHORIZED BY: AUSA JAA/Imw/\V} Tal OFFICIAL TITLE
Border Patrol Agent

 

 

Sworn to before me and aise my presence.

DATE

 

 

 

December 9, 2019

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

 
